QUINN, Associate Judge.
This was a suit by the wife for ah absolute divorce on the ground of constructive desertion, for alimony, and for a division of the joint property owned by the parties. At the close of the wife’s case, the trial court granted the husband’s motion to dismiss the complaint. This appeal followed.
The wife has devoted much argument to the question' of whether there may be desertion when the parties -continue to live together under.the same roof. That question, however, is not presented by this appeal since the evidence was. uncontroverted that during the crucial two-year period the parties not only lived under the same roof but continued to share the same bed. We hold that the trial court properly, granted the motion to dismiss as the wife •failed to establish a prima facie case of desertion.
The wife next contends that the trial court erred in refusing to adjudicate the joint property rights of the parties. This contention is without merit. Ridgely v. Ridgely, D.C.App., 188 A.2d 296 (1963,).
Finally, the wife claims that the trial court erred in failing to consider her claim for separate maintenance. While the complaint contained a prayer that the wife “be awarded pendente lite and permanently support and maintenance for herself,” the pretrial order limited the issue to “whether plaintiff is entitled to alimony and if so, in what amount?” The complaint did not contain any allegation that the husband had failed and refused to support the wife and no evidence was presented on this question. Therefore the dismissal of the suit was correct but without prejudice to any future suit for separate maintenance by the wife.
Affirmed.